Citation Nr: 1114672	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative residuals of prostate cancer, rated as 20 percent disabling prior to April 14, 2008, and as 60 percent disabling from that date. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from February 1955 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied a compensable rating for the service-connected residuals of prostate cancer.

During the course of the appeal the RO issued rating decisions increasing the disability evaluation to 20 percent prior to April 14, 2008, and to 60 percent from that date. 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2006.  A transcript of the hearing is associated with the claims file.

In November 2008 the Board issued a decision that denied a rating in excess of 20 percent for the period November 16, 2004, through April 13, 2008, and also denied a rating in excess of 60 percent from April 14, 2008.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In January 2010 the Court issued an Order granting a joint motion of the parties (Joint Motion) to vacate the Board's decision and to remand the claim to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The RO granted an increased rating of 60 percent from April 14, 2008, because on that date the Veteran reported to a VA medical examiner that he had increased voiding dysfunction after radiation therapy in June 2007 and now had to change his absorbent pads four to six times per day.  The Joint Motion asserts VA must consider whether the Veteran's statement shows entitlement to the higher rating from June 2007 per his report to the examiner.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

The treatment records relating to radiation treatment in June 2007 and after are not associated with the claims file.  Also, although the Veteran asserted to the examiner that his voiding dysfunction had increased after June 2007, he did not inform the examiner as to how his need to change absorbent pads had progressed during the period between June 2007 and the examination in April 2008; accordingly, the existing medical and lay evidence of record is insufficient to address the question raised by the Joint Motion.  

The Veteran's last VA genitourinary examination was in April 2008, three years ago.  Recent VA treatment records indicate clinical impressions of microalbuminuria and renal insufficiency, indicating possible renal dysfunction.  Therefore, the Veteran should be afforded a new examination in order to assess his current disability picture before the claim is decided by the Board.   38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain outstanding VA and private medical records pertaining to treatment or evaluation of the Veteran's prostate cancer/voiding disability on appeal, especially records relating to treatment from June 2007 to the present.  The Veteran should also be advised of the lay evidence he could submit that would be relevant to evaluation of his disability before and after April 14, 2008.

2.  Then, the Veteran should be afforded a genitourinary examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's postoperative residuals of prostate cancer.  

The claims folders must be made available to and reviewed by the examiner, and all indicated studies should be performed.  

The examiner should provide clinical observations in terms corresponding to VA's rating criteria for genitourinary dysfunctions, to include voiding dysfunction and (if present) renal dysfunction.

The examiner should also provide an opinion concerning the impact of the service-connected residuals of prostate cancer on the Veteran's ability to work.  

The rationale for all opinions expressed should be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

